A. J. WALKER, C. J.
The law of"this State allows to sheriffs compensation for the removal of convicts to the penitentiary, at a specified rate for every twenty miles of the distance to the penitentiary and back, by “the land ffóute usually traveled.” — Code, § 3931. The land route •usually traveled, from Moulton, the county-site of Law*166rence county, is upon the line of railroad passing through a portion of Tennessee and Georgia and the appellee, being the sheriff of Lawrence county* claims compensation according to the distance upon thatroute;* there being, also, another land route, exclusively-within the State of Alabama, which is sometimes traveled. The question of this case is, whether he is entitled to*compensation according to the usually traveled land route, which thus-passes through two other States, or according to the route by land within the State of Alabama.
Certainly, ifr4he section of the Code above referred to-is enforced according to its.literal import, the appellee would be entitled to compensation for the distance upon the route through Tennessee and Georgia. But “ the literal interpretation of m act is not always that which either reason or tile law approves.” — Thompson v. State, 20 Ala. 54. In the construction of statutes, we are not to adhere to the .letter, at the expense of the true meaning and intent of the legislature. — Smith on Stat. 658, §-'510. It is proper that the purpose of the legislature, and the subject-matter of the enactment, should be considered, that, if possible, such a construction should not be adopted, as would lead to absurd or grossly unjust consequences; that the intention should be bunted through the entire act.; that effect should be given to all its parts, and that all acts upon the same subject should be construed in pari materia. — Smith’s Com. on Statutes, §§ 518, 550, 574, 575; Sedgwick on Stat. and. Con. Law, 238.
The main purpose of the article in the Code, in which . section 3931 is found, is to provide for the safe removal of' convicted felons, to the-.-penitentiary. This purpose is. ,. patent in almost all the sections of the article; and the - different sections are framed in reference to each other, so , as to, provide every conceivable safeguard for the safe delivery, .of' the convicts at the penitentiary. If the sheriff may . convey the prisoners into other States on the route, the ^purpose so clearly indicated, and for the accomplishment of which such careful provision is made, may be utterly frus- *167, trated. This results from the fact, that the authority of the sheriff to execute the sentence of the court is necessarily (Confined to the jurisdiction of this State. The question of the effect of a criminal sentence, when presented in the judicial tribunals of a sister State, has been several times discussed by the courts in this country, and the conclusions r attained are not altogether harmonious. — Story on Conflict of Laws, §621; Commonwealth v. Green, 17 Mass. 515 ; Chase v. Blodgett, 10 N. H. 22. It is not necessary for us to enter upon that, subject. Whether a penal sentence ...does or does not.fall within the provision of the constitu-..tionof the United States, .which declares, that “full faith and credit shall be,given in each State to the public acts, records and judicial proceedings of every other State,” is an immaterial inquiry here; for, however that may be, it is . certain that a sheriff of the.State of Alabama can have no . authority to go ohtside of the limits of the State, in the .execution of a judicial sentence. Llis authority must neces- . sarily .cease when he leaves the jurisdiction of the State of . Alabama, whether that authority be to execute a judgment , in a civil case, or the sentence in a criminal case. If the . statute under consideration should be allowed the operation contended for on the part of the appellee, we should. convict the legislature of the absurdity of consulting especially . for the safe removal of convicts to the penitentiary, and yet , authorizing the sheriff to carry them where his authority. ., would cease. The argument airead)'' made is fortified by : reference to other sections of the article devoted to the subject of the removal of prisoners to the penitentiary. Section 3924 gives to the sheriff, in the contingency of the disability of any of his guards to discharge their duties, the .power to summon new guards “in any county through which he may pass.” Section 3926 also gives him authority to summon additional guards, when it is rendered necessary by an attempt to rescue the convict, or other unforeseen danger; and section 3927 makes it a misdemeanor, for any person, under fifty years of age, to refuse, without a good excuse, to obey the summons of him as a guard by the *168sheriff Section 3928 places the guarda under the control of the sheriff, and maltes disobedience of his directions, in relation to the safe conveyance of the prisoner, a misdemeanor, Section 8929 exempts the officers and guards attending the prisoner- from arrest, except for felony and breach of tbe peace. Section 3936- makes it the duty of jailors to receive -and keep prisoners on their way to the penitentiary;, and, lastly, section 3937 makes it an indictable ©ffense, for tbe prisoner-'to escape, >or attempt to-escape-i All these provisions-, which are to be eonsidered'aloug witli the section fixing the sheriffs compensation, and are really" to be treated as parts of the same act with that section, indicate most clearly the intention that a convict, in tbe process <# removal to the penitentiary, should be kept within the State; and'they become utterly ineffective and-' inoperative, as-soon as he is carried out of tbe State: The sheriff could not summon guards in another State; persons so summoned could not be indictable, under an Alabama statute, for a failure to obey neither the guards refusing to obey the sheriff’s directions in another State, nor the convict attempting to escape in another, could'be amenable to the criminal laws of Alabama; the qualified exemption of the sheriff and bis guards from arrest could not be effectual beyond tbe limits of the State, and the sheriff could not avail himself of the jails in anotller'State.--- The provisions of the Code upon that subject eannof-be allowed their proper operation, if the sheriff is permitted to convey convicts to the penitentiary through other States ; and the rules of construction, which we laid down at the outset of this opinion, require us to decide, that the sheriff has no authority to carry a prisoner through another State, and is not entitled to compensation for the increase of distance in consequence of his doing so, although Ire may go upon„the usually traveled route. The land route usually traveled, over which he must pass, is the route within the State usually traveled.
It is urged against the foregoing construction of the statute, that the sheriff is required to make affidavit of the *169number of miles “ on tbe land route usually traveled that there may arise cases, in which there is no usually traveled land route within the State; and that, in those cases, tbe sheriff would be unable to make the prescribed affidavit. It is probable that there are coui*t-houses in the State, from which there is no route to the penitentiary which is usually traveled through its entirety, or over which persons are accustomed to pass from the court-house to the penitentiary, in a continuous travel; and it may be, that there is no usualcontinuous travel from the court-house of Lawrence county to the penitentiary, along any road within the State. But we cannot think that, in such cases, it was the intention of the legislature to exclude the sheriff from any compensation. In such cases, a route leading to the penitentiary, and the different parts of which are usually traveled, and which is in a reasonable direct course from point to point, is, within the meaning of the law, the land route usually traveled.
The judgment of the court below is reversed, and a judgment must be here rendered dismissing the petition y and the appellee must pay the costs of tins' court, and of. the court below.
R. W. Walker, J., not sitting.